AMENDED SCHEDULE A TO THE OLD MUTUAL FUNDS II DISTRIBUTION PLAN (CLASS C SHARES) AS AMENDED FOLLOWING THE CLOSE OF BUSINESS MAY 20, 2011 Name of Fund Date Added Equity Funds Old Mutual Analytic U.S. Long/Short Fund 10/29/01 Old Mutual Barrow Hanley Value Fund 10/29/01 Old Mutual Copper Rock International Small Cap Fund 01/25/01 Old Mutual Focused Fund 01/25/01 Old Mutual Heitman REIT Fund 10/29/01 Old Mutual Large Cap Growth Fund 01/25/01 Old Mutual TS&W Small Cap Value Fund 05/06/03 Old Mutual TS&W Mid-Cap Value Fund 06/04/07 Fixed-Income Funds Old Mutual Cash Reserves Fund 05/09/07 Old Mutual Dwight Intermediate Fixed Income Fund 07/14/03 Old Mutual Dwight Short Term Fixed Income Fund 10/29/01
